

117 HR 3367 IH: Gold Star Children Act
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3367IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. Taylor (for himself, Ms. Wasserman Schultz, Mr. Carbajal, Mr. Panetta, Mr. Kinzinger, Mrs. Miller-Meeks, Mr. Meijer, Mr. Waltz, Mr. C. Scott Franklin of Florida, Mr. Crenshaw, Mr. Steube, Mrs. Luria, Mr. Moulton, Mr. Garcia of California, and Mr. Crow) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to provide that children of certain permanently disabled or deceased veterans shall be preference eligible for purposes of appointments in the civil service, and for other purpose. 
1.Short titleThis Act may be cited as the Gold Star Children Act. 2.Preference eligible status for children of certain permanently disabled or deceased veteransSection 2108(3) of title 5, United States Code, is amended— 
(1)in subparagraph (G), by striking and at the end; (2)in subparagraph (H), by inserting and after the semicolon; and 
(3)by inserting before the matter following subparagraph (H) the following new subparagraph:  (I)the child (including an adopted child, recognized natural child, stepchild, or foster child) of— 
(i)an individual who lost his or her life under honorable conditions while serving in the armed forces during a period named by paragraph (1)(A); or (ii)a service-connected permanently and totally disabled veteran;. 
